Per Curiam :
This case was referred pursuant to Rule 45 to Saul R. Gamer, a .trial commissioner of this court with directions to make findings of fact and recommendations for conclusions of law. The commissioner has done so in a report filed October 21,1960. Briefs were filed by both parties, exceptions to the commissioner’s findings were taken by the defendant and the case was submitted to the court on oral argument by counsel. Since the court is in agreement with the findings and recommendations of the trial commissioner as hereinafter set forth, it hereby adopts the same as the basis for its judgment in this case. Plaintiff is therefore entitled to recover and judgment will be entered to that effect *218with tlie amount of recovery to be determined pursuant to Rule 38(c).
It is so ordered.